—Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered on or about November 26, 2002, which, in an action for personal injuries allegedly caused by defendant’s defective product at plaintiff’s place of employment in Orange County, insofar as appealed from, granted defendant’s motion to change venue from Bronx County to Orange County, unanimously affirmed, without costs.
The affidavits of defendant’s investigator are competent and sufficient to show that the requested change of venue to Orange County would promote the convenience of material witnesses (see Torres v Larsen, 195 AD2d 285 [1993]), including that of the witness who resides in nearby Ulster County (see Smilow v General Motors Corp., 168 AD2d 237 [1990]). The motion court *337properly subordinated the convenience of plaintiffs Bronx County treating physician to the nonparty liability witnesses identified by defendant’s investigator (see Esser v Ciarmella, 203 AD2d 159 [1994]). Concur — Tom, J.P., Mazzarelli, Sullivan, Williams and Gonzalez, JJ.